TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 16, 2020



                                     NO. 03-19-00482-CR


                            Yordanis Quintero-Gomez, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment adjudicating guilt rendered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment adjudicating guilt.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.